DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The foregoing is based on the previous office action.  Additional details have included to further clarify the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walden et al. (US 20150281877 A1).

Regarding claim 1, Walden teaches a method for dynamically broadcasting data (BLE peripheral device 12 comprising multiple virtual peripherals first/A, second/B, etc. such as sensors (e.g., thermometers, healthcare sensors such as heartrate monitors or blood pressure monitors) [Fig. 1, Pars. 18-19, 41]) comprising: gathering a first parameter and a second parameter  (packet (first/A or second/B) include a value/sensor data captured and broadcast/transmit by a sensor ((i.e. gathering first parameter or second parameter by each sensor A or B) [Walden, Fig. 1 and Pars. 18-19]); generating a first Bluetooth advertisement packet comprising a first data corresponding to the first parameter (wherein, for example the first packet includes sensor data (i.e. first parameter) is updated (i.e. gathered), define a new packet (i.e. first packet) include a new device attribute (i.e. first parameter); and as generally discussed above, define additional packets, e.g., that have additional device attributes (i.e. the example for the first packet as discussed above is also applied for second packet) [Walden, Figs. 1-2 and Par. 28]); generating a second Bluetooth advertisement packet comprising a second data corresponding to the second parameter (wherein, for example the first packet includes sensor data (i.e. first parameter) is updated (i.e. gathered), define a new packet (i.e. first packet) include a new device attribute (i.e. first parameter); and as generally discussed above, define additional packets, e.g., that have additional device attributes (i.e. the example for the first packet as discussed above is also applied for second packet) [Walden, Figs. 1-2 and Par. 28]); and transmitting alternatively the first Bluetooth advertisement packet and the second Bluetooth advertisement packet according to an advertising interval (transmit first packet and second packet at a time interval [Walden, Fig. 2, steps 54-56 and Par. 38]).

Regarding claim 2, Walden teaches previous device. Walden further to teach the method of claim 1, wherein the first Bluetooth advertisement packet and the second Bluetooth advertisement packet each comprises a maximum of 31-bytes usable for payloads (Par. 21, BLE advertising packet payload of 31 bytes).

Regarding claim 3, Walden teaches previous claim.  Walden further teaches the method of claim 1, wherein the first Bluetooth advertisement packet and the second Bluetooth advertisement packet are both Bluetooth 4.0 compatible (Par. 18, Bluetooth low energy (BLE) communications in n the Bluetooth Core v. 4.0 Specification).  

Regarding claim 4, Walden teaches previous claim.  Walden further teaches the method of claim 1, wherein the first parameter is different from the second parameter (Figs 1-2 and Par. 21, the packets having different device attributes).

Regarding claim 16, Walden teaches a device (BLE peripheral device 12 [Fig. 1]]) comprising: a first sensor and a second sensor (BLE peripheral device 12 comprising multiple virtual peripherals A/first, B/second, etc. such as sensors (e.g., thermometers, healthcare sensors such as heartrate monitors or blood pressure monitors) [Fig. 1, Pars. 18-19, 41]) coupled to a Bluetooth-enabled communicator (BLE radio set 14 [Fig. 1]); and the Bluetooth-enabled communicator is configured to alternatively transmit a first Bluetooth advertisement packet including a first data corresponding to a first parameter detected by the first sensor and a second Bluetooth advertisement packet including a second data  corresponding to a second parameter detected by the second sensor according to an advertising interval (transmit first packet and second packet at a time interval [Walden, Fig. 2, steps 54-56 and Par. 38] & packet (first/A or second/B) include a value/sensor data captured and broadcast/transmit by a sensor ((i.e. detect first parameter or second parameter by each sensor A/first or B/second) [Walden, Fig. 1 and Pars. 18-19] & wherein, for example the first packet includes sensor data (i.e. first parameter) is updated (i.e. gathered), define a new packet (i.e. first packet) include a new device attribute (i.e. first parameter); and as generally discussed above, define additional packets, e.g., that have additional device attributes (i.e. the example for the first packet as discussed above is also applied for second packet) [Walden, Figs. 1-2 and Par. 28]).  

Regarding claim 17, apparatus of claim 17 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the apparatus of claim 17.

Regarding claim 18, apparatus of claim 18 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the apparatus of claim 18.

Regarding claim 19, Walden teaches previous device. Walden further to teach the device of claim 16, wherein the first parameter and the second parameter each corresponds to at least one of an acceleration, a velocity, a temperature, a pressure, or a battery level (Walden, Fig. 1 and Par. 28, temperature).  

Regarding claim 20, apparatus of claim 20 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the apparatus of claim 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 20150281877 A1) in view of Lee et al.  (US 20140155031 A1).

Regarding claim 5, Walden teaches previous device.
However, Walden fails to teach the method of claim 1, wherein the first Bluetooth advertisement packet comprises a first element for manufacturer specific data, the first data corresponding to the first parameter is contained within the first element; and 12HB: 4817-0765-8443.5548007-2Patent Applicationthe second Bluetooth advertisement packet comprises a second element for manufacturer specific data, the second data corresponding to the second parameter is contained within the second element. 
In the same field of endeavor, Lee teaches such feature (Lee and Fig. 20 Pars. 208-209).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kumar into Walden in order to effectively control the mobile device (Lee, Abstract).

Regarding claim 6, the combination of Walden and Lee teaches previous device.  The combination of Walden and Lee further teaches the method of claim 5 further comprising gathering a (Lee, Fig. 1 and Par. 96), wherein the first element for manufacturer specific data further comprises a third data corresponding to the third parameter (Lee, Fig. 20 and Pars. 208-209), and the second element for manufacturer specific data further comprises a fourth data corresponding to the fourth parameter (Lee, Fig. 20 and Pars. 208-209).  

Regarding claim 7, the combination of Walden and Lee teaches previous device.  The combination of Walden and Lee further teaches the method of claim 6, wherein the first parameter, the second parameter, the third parameter, the fourth parameter each corresponds to at least one of an acceleration, a velocity, a temperature, a pressure, or a battery level (Walden, Pars. 18-19).


Claims 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 20150281877 A1) in view of Xhafa et al.  (US 20130003630 A1).

Regarding claim 8, Walden teaches a method for dynamically broadcasting data (BLE peripheral device 12 comprising multiple virtual peripherals first/A, second/B, etc. such as sensors (e.g., thermometers, healthcare sensors such as heartrate monitors or blood pressure monitors) [Fig. 1, Pars. 18-19, 41]) comprising: detecting, by a BLE device, a first parameter (packet (first/A or second/B) include a value/sensor data captured and broadcast/transmit by a sensor ((i.e. detect first parameter or second parameter by each sensor A/first or B/second) [Walden, Fig. 1 and Pars. 18-19]); generating a first Bluetooth advertisement packet comprising a first data corresponding to the first parameter (wherein, for example the first packet includes sensor data (i.e. first parameter) is updated (i.e. gathered), define a new packet (i.e. first packet) include a new device attribute (i.e. first parameter) [Walden, Figs. 1-2 and Par. 28]); and transmitting the first Bluetooth advertisement packet ((transmit first packet [Walden, Fig. 2 and Par. 38]).
However, Kawai fails to teach the method further comprising: receiving a pairing request from a remote device; and in response to receiving the pairing request, establishing a pairing connection between the BLE device and the remote device.
In the same field of endeavor, Kawai teaches such feature (Xhafa, Fig. 7 and Par. 24, 44).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Xhafa into Walden in order to secure delivery information (Xhafa, Par. 2).

Regarding claim 9, method of claim 9 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the method of claim 9.

Regarding claim 10, method of claim 10 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the method of claim 10.

Regarding claim 11, method of claim 11 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the method of claim 11.

Regarding claim 14, the combination of Walden and Xhafa teaches previous device.  The combination of Walden and Xhafa further teaches the method of claim 8 further comprising: detecting, (Xhafa, Fig. 7 and Pars. 43-45); and transmitting the second Bluetooth advertisement packet, 14 HB: 4817-0765-8443.5548007-2Patent Applicationwherein the first Bluetooth advertisement packet and the second Bluetooth advertisement packet are alternatively transmitted according to an advertising interval (Xhafa, Fig. 7 and Pars. 43-45).

Regarding claim 15, the combination of Walden and Xhafa teaches previous device.  The combination of Walden and Xhafa further teaches the method of claim 14, wherein the first parameter is different from the second parameter (Walden, Par. 28).  


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 20150281877 A1) in view of Xhafa et al.  (US 20130003630 A1) and in further view of Lee et al.  (US 20140155031 A1).

Regarding claim 12, the combination of Walden and Xhafa teaches previous device.
However, the combination of Walden and Xhafa fails to teach the method of claim 1, wherein the first Bluetooth advertisement packet comprises a first element for manufacturer specific data, the first data corresponding to the first parameter is contained within the first element. 
In the same field of endeavor, Lee teaches such feature (Lee and Figs. 19-20 Pars. 74, 96).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kumar into Walden in order to effectively control the mobile device (Lee, Abstract).

Regarding claim 13, the combination of Walden, Xhafa and Lee teaches previous device. The combination of Walden, Kawai and Kumar further teaches method of claim 12, wherein the first Bluetooth advertisement packet further comprises a second element for flags (Lee, Fig. 21) and a third element for shortened local name (Lee, Fig. 21), wherein the second element accounts for 3 bytes (Lee, Fig. 21, 3 bytes “02 01 04” for flags (02 01 04), the third element accounts for 10 bytes (Lee, Fig. 21, shortened local name), and the first element accounts for a maximum of 18 bytes (Lee, Fig. 21, manufacturer specific data (MSD)).


Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 

Applicant Remark
Examiner Response

On pages 7-8 of the Applicant Remark, the Applicant argues that:
Specifically, pages 2 and 3 of the Office Action assert that Walden discloses "gathering a first parameter and a second parameter" by citing paragraphs [0018] and [0019] of Walden, and "generating a [first/second] Bluetooth advertisement packet comprising a [first/second] data corresponding to the [first/second] parameter" by citing FIG. 2 and paragraphs [0031] and [0052] of Walden. Paragraph [0031] of Walden is reproduced below….
However, as paragraph [0031] of Walden makes clear, what is being transmitted in the BLE advertising packets is the "BLE peripheral profile." As explained in Walden, a "BLE peripheral profile... generally specify the services available in connection with a BLE peripheral 

The claims recite that "a first Bluetooth advertisement packet comprising a first data corresponding to the first parameter" and "a second Bluetooth advertisement packet comprising a second data corresponding to the second parameter". In contrast, the "BLE peripheral profile" HB: 4826-4339-5568.18 
Appl. No. 15/975,714Response Aof Walden does not depend on or correspond to the underlying parameter gathered by the peripheral device. Put another way, the "BLE peripheral profile" of Walden merely communicates to the collector device what the peripheral device is. The "BLE peripheral profile" does not indicate or correspond to whether the underlying parameters detected by the peripheral device is high or low or otherwise show any relationship to the value of the underlying parameters. 



Examiner respectfully disagree.
Walden teaches BLE peripheral device 12 comprising multiple virtual peripherals first/A, second/B, etc. such as sensors (e.g., thermometers, healthcare sensors such as heartrate monitors or blood pressure monitors) [Fig. 1, Pars. 18-19, 41]), which packet (first/A or second/B) include a value/sensor data captured and broadcast/transmit by a sensor ((i.e. gathering first parameter or second parameter by each sensor A or B) [Walden, Fig. 1 and Pars. 18-19]), wherein, for example the first packet includes sensor data (i.e. first parameter) is updated (i.e. gathered), define a new packet (i.e. first packet) include a new device attribute (i.e. first parameter); and as generally discussed above, define additional packets, e.g., that have additional device attributes (i.e. the example for the first packet as discussed above is applied for all the packets such as the first packet as the second packet) [Walden, Figs. 1-2 and Par. 28].
Thus, Walden teaches the feature “generating a first Bluetooth advertisement packet comprising a first data corresponding to the first parameter; generating a second Bluetooth advertisement packet comprising a second data corresponding to the second parameter” of claim 1 as well as claim 16.


On page 9 of the Applicant Remark, the Applicant argues that: 
Pertaining to claims 16-20, in addition to the deficiencies above, Applicant notes that Walden does not appear to disclose a first sensor and a second sensor. The Office Action of page 3 cites FIG. 1 of Walden and states "virtual peripheral 


Examiner believes the Applicant is reading more into the claims present.  The claim only states a first sensor and a second sensor. There is nowhere on claims 16-20 indicate the sensors comprising hardware or physical element.  The Examiner welcome the Applicant to define the meaning of physical or actual sensor device in the claim so the Examiner can further consider this limitation.
For now, Walden teaches BLE peripheral device 12 comprising multiple virtual peripherals first/A, second/B, etc. such as sensors (e.g., thermometers, healthcare sensors such as heartrate monitors or blood pressure monitors) [Fig. 1, Pars. 18-19, 41]) which reads on a first sensor and a sensor.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/14/2021